Citation Nr: 0816864	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for neuroma of the third 
interspace of the right foot. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, which denied service connection for neuroma 
of the third interspace of the right foot. 

The August 2005 rating decision also denied service 
connection for residuals of a broken right knuckle.  In his 
notice of disagreement received in January 2006, the veteran 
did not reference this issue.  However, the RO included it in 
the August 2006 statement of the case.  The veteran submitted 
a substantive appeal in October 2006 that only addressed the 
issue of service connection for his right foot disorder.  
Accordingly, the issue of service connection for residuals of 
a broken right knuckle is not currently on appeal before the 
Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007). 


FINDING OF FACT

Neuroma of the third interspace of the right foot did not 
manifest during the veteran's active service or for many 
years thereafter, nor is it otherwise causally related to 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
neuroma of the third interspace of the right foot have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2005 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  In light of the denial 
of the veteran's claim, no disability rating or effective 
date can be assigned, so there can be no possibility of 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private treatment records, and provided him with a VA 
examination.  While the veteran reported in a December 2005 
letter that he sought private treatment for his foot in 1965, 
he also reported that the doctor died many years ago and that 
his office has since been torn down.  As such, any further 
effort on the part of VA to obtain such records would be 
futile.  The duty to assist has therefore been satisfied and 
there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Service Connection

The veteran contends that his currently diagnosed neuroma of 
the right foot, third interspace, which first manifested in 
July 2004, was incurred in service when an engine stand fell 
on his right foot. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records contain no evidence of 
neuroma of the right foot, third interspace, or chronic 
shinsplints.  These records, however, do show an injury in 
May 1962 when an engine stand fell on the veteran's foot, 
lacerating his third and fifth toes and fracturing his fourth 
and fifth phalanges.  Additionally, on his separation 
examination the veteran's 1962 right foot injury was noted.  

Following separation from service in 1965, there is no 
evidence showing that the veteran sought treatment for his 
right foot pain until July 2004.  During VA treatment in July 
2004, the veteran reported that he had experienced right foot 
pain over the past six months that shot up into his leg when 
he walked.  The doctor diagnosed the veteran with Morton's 
neuroma; thereafter, the veteran sought VA treatment for this 
condition on several occasions.  

In February 2005, the veteran underwent an evaluation of pain 
in the plantar aspect of the right foot between the third and 
fourth digits and the second and third digits from Faiza 
Humayun, M.D.  Dr. Humayun reported that, upon nerve 
conduction studies of the right lower extremity, the veteran 
demonstrated evidence of sensimotor axonal and demyelinating 
neuropathy consistent with a clinical history of smoking, as 
well as clinical findings consistent with Morton's neuroma.  
Dr. Humayun did not provide an opinion as to the etiology of 
the veteran's condition.  

The veteran underwent a VA examination in August 2005, when 
he reported his 1962 in-service right foot injury and stated 
that he had not experienced any other foot or toe problems 
during service.  He further reported that right foot pain had 
begun within the past few years.  X-rays revealed fusion of 
the distal and phalangeal joints, but no other abnormalities; 
no evidence of malunion or previous trauma; and no evidence 
of fractures in the veteran's right foot.  The examiner 
diagnosed the veteran with neuroma of the right third 
interspace and provided the opinion that the veteran's 
current pain in his right foot was not related to the injury 
that occurred in 1962.  The examiner stated that the great 
lapse in time between the injury and the veteran's current 
symptoms made it unlikely that the condition was linked in 
any way.  

While the veteran contends that the 1962 foot injury caused 
his current neuroma of the right third interspace, he has 
submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (defining competent medical evidence).  The veteran's 
statements regarding his in-service injury are merely 
speculation as to a possible cause; he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998);  see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his neuroma and his time in service.

Although the veteran did have a right foot injury in service, 
there is no competent, medical evidence of record showing a 
nexus between the in-service toe fractures and lacerations, 
and the currently diagnosed neuroma of the right third 
interspace.  Moreover, the August 2005 VA examiner 
specifically found that there was no relationship between the 
1962 injury and the veteran's current neuroma.  
Accordingly, the criteria for service connection have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that 


doctrine is not applicable.  See 38 U.S.C.A. 5107(b).  
Therefore, the veteran's claim is denied.  


ORDER

Service connection for neuroma of the third interspace of the 
right foot is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


